                  Case 18-25557-JKO        Doc 35    Filed 03/05/19      Page 1 of 6




    ORDERED in the Southern District of Florida on March 5, 2019.




                                                       John K. Olson, Judge
                                                       United States Bankruptcy Court
_____________________________________________________________________________


                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION


   IN RE:                                                     CASE NO. 18-25557-JKO
   Forever Propane Sales & Service, Inc.,                     Chapter:     11

                         Debtor.
   ___________________________________/


    ORDER DENYING DEBTOR’S AMENDED MOTION FOR RECONSIDERATION OF
              ORDER OF ABSTENTION AND DISMISSAL [ECF 34]

            THIS CASE is before the Court without a hearing upon Forever Propane Sales &

   Service, Inc.’s (the “Debtor” or “Debtor-in-Possession”) Amended Motion for Reconsideration

   of Order of Abstention and Dismissal (the “Motion for Reconsideration”) [ECF 34]. This Court

   entered an Order to Show Cause Why this Court Should Not Abstain from Hearing this Case

   Pursuant to 11 U.S.C. § 305(a) (the “Order to Show Cause”) [ECF 24]. The Order to Show

   Cause observed that this bankruptcy case “appear[ed] to be a two party dispute centered on the

   Fair Labor Standards Act.” [ECF 24]. On February 12, 2019, following a hearing on the Order
               Case 18-25557-JKO         Doc 35     Filed 03/05/19     Page 2 of 6



to Show Cause, the Court entered an Order of Abstention and Dismissal [ECF 31] pursuant to 11

U.S.C. § 305(a). The Debtor then filed its Motion for Reconsideration [ECF 34] on February 25,

2019, which is at issue in this Order.


  I.   The Law


       The “Eleventh Circuit has not directly addressed the issue of abstention under § 305,”

FMB Bancshares, Inc. v. Trapeza CDO XII, Ltd. (In re FMB Bancshares, Inc.), 517 B.R. 361,

371 (Bankr. M.D. Ga. 2014); although, generally, courts addressing abstention under § 305

consider several factors, including

       (1) whether another forum is available or there is already pending action in
       another court; (2) whether the creditor and debtor are actively engaged in
       an out of court workout; (3) the purpose for which bankruptcy jurisdiction
       has been sought; (4) whether the bankruptcy will unnecessarily interfere
       with state or federal regulatory schemes; and (5) the effect the bankruptcy
       proceeding will have on the debtor’s business.
Id. at 371-72 (citing In re Axl Industries, Inc., 127 B.R. 482, 485 (S.D. Fla. 1991)). Whether the

“bankruptcy action is essentially a two-party dispute” is also considered, especially where the

creditor can obtain non-bankruptcy relief. FMB Bancshares, 517 B.R. at 372. However, the

factors mentioned “are merely factors for a court to consider and no one factor standing alone

represents a threshold issue that requires abstention.” Id. at 372 (emphasis added). Which

factors to consider and how much weight shall be given to those factors is at the discretion of the

Court and shall be looked at on a case-by-case basis when determining whether abstention is

appropriate under § 305(a). Id.


        In FMB Bancshares, the court determined whether abstention was appropriate in

considering whether the “two-party dispute . . . would be more appropriately decided in a court

of general jurisdiction.” Id. at 374. The creditor in FMB Bancshares was a “corporate entity
               Case 18-25557-JKO           Doc 35     Filed 03/05/19      Page 3 of 6



incorporated under the laws of the Cayman Islands” and an investor in a subsidiary of the debtor.

Id. at 364. The creditor was the sole non-insider creditor of the debtor, and it initiated an

involuntary Chapter 7 case against the debtor. Id. The debtor asked the court to abstain under

§ 305 on the basis of (1) bankruptcy not being in the best interests of the debtor and the creditors,

and (2) the debtor-creditor relationship being a “two-party dispute that would be more

appropriately decided in a court of general jurisdiction.” Id. at 373-74. The court decided not to

abstain because it was not clear that “both the debtor and creditors would be better served by [the

bankruptcy court] relinquishing jurisdiction.” Id. at 374. The court was also “not certain that

[the creditor] could obtain adequate relief in another forum.” Id. The court further reasoned that

“[d]ismissal would likely result in a long protracted litigation in a court of general jurisdiction

and force [the creditor] to wait even longer for any recovery of its investment.” Id.


       In In re C&C Dev. Grp, LLC, No. 11-32362-BKC-AJC, 2012 Bankr. LEXIS 2269, at *5,

11 (Bankr. S.D. Fla. May 21, 2012), the court dismissed a case under 11 U.S.C. § 305 because it

was “evident” to the court that the creditor’s motivation in filing the case was “to avoid the

pending” state court action. The court further reasoned that dismissal was appropriate because

the petitioning party had adequate state law remedies, and “dismissal will be granted where the

petitioning [party] [is] attempting to use Bankruptcy Court as an alternative to proceeding with

[s]tate [c]ourt litigation to resolve what is essentially a two-party dispute.” Id. at *7-8.


 II.   Discussion


       The Debtor argues that the case should not have been dismissed and this Court should not

have abstained because this case is not a two-party dispute. [ECF 34]. The Debtor urges this

Court to recognize the presence of creditors additional to the Fair Labor Standards Act (“FLSA”)
               Case 18-25557-JKO         Doc 35     Filed 03/05/19     Page 4 of 6



claim made by the FLSA plaintiff, John C. Rosado, such as Caterpillar Financial Services

Corporation, American Express National Bank, Manchester Tank & Equipment, and Lank Oil.

[ECF 34, Exhibit A, B, C]. The latter two—Manchester Tank and Lank Oil—have not filed

proofs of claim in this case. American Express has filed a proof of claim [POC 2-1] for an

unsecured claim of $42,085.98, but upon further review of the statements attached to the proof of

claim, it does not appear that the Debtor has been delinquent on any payments and does in fact

keep current evidenced by the lack of interest charged. Caterpillar Financial Services was

represented at the Order to Show Cause hearing, but assured the Court that it is “adequately

protected.”


       If this Court were to reverse its decision of abstention and proceed with the bankruptcy,

John C. Rosado’s claim would have to be litigated from the start, whereas if this Court left the

abstention Order as is, the ongoing litigation on the FLSA claim would just continue to run its

course without restarting the clock back to zero. The FLSA case would proceed in the District

Court before Magistrate Judge Edwin G. Torres, a judge and court with considerable FLSA

experience and expertise—which is wholly lacking in this Court. Similar to the C&C case,

where the two-party dispute at issue was subject to a number of bona fide disputes rendering the

state court more appropriate, John C. Rosado’s FLSA claim here is also contingent, unliquidated,

and disputed and would be more appropriate to litigate in another forum.


       Unlike in FMB Bancshares, this Court is sure that the main creditor disputing the Debtor

has a non-bankruptcy remedy since litigation has been ongoing in the FLSA claim and a trial

date has been set. Moreover, it would be in the best interest of the Debtor and the creditors for

this Court to abstain because two of the creditors who have filed proofs of claim are not actively

litigating their claims giving rise to any disputes. As stated on the record at the Show Cause
                Case 18-25557-JKO         Doc 35       Filed 03/05/19   Page 5 of 6



hearing on February 12, 2019, “there is just not enough complication in the facts [of this case] to

stop the other litigation.”


        Here, while it is true that Mr. Rosado’s FLSA claim is not the Debtor’s only creditor

rendering this not a two-party dispute per se, the mere presence of other creditors who have no

actual contentious issue with the Debtor does turn this case into a dispute between only two of

the parties. American Express filed a proof of claim [POC 2-1], but it did not appear at the

Order to Show Cause hearing. Perhaps American Express did not appear because its most recent

bill for the Debtor is current, and it shows payments of $40,000.00, $27,514.13, and $5,000.00

made to the creditor at the end of November and early December of 2018. American Express

has available non-bankruptcy, state court remedies if collection were an issue, which it does not

seem to be.


        Caterpillar Financial Services also filed a proof of claim [POC 1-1], but as stated on the

record at the Order to Show Cause hearing on February 12, 2019, by Megan Murray, counsel for

Caterpillar, this creditor does not have a “dog in the fight” because they are over secured and

adequately protected.


        Therefore, as stated on the record at the Show Cause hearing on February 12, 2019, since

“this is a two-party dispute, and because the FLSA claim will almost certainly proceed against

the individual defendant [whether or not the debtor corporation’s bankruptcy proceeds], the

efficient use of judicial labor speaks in favor of abstention.”


        Upon consideration, it is hereby ORDERED that the Motion for Reconsideration [ECF

34] is DENIED.


                                                 ###
                Case 18-25557-JKO   Doc 35   Filed 03/05/19   Page 6 of 6




Copies furnished to:

All parties in interest.
